Citation Nr: 0402729	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to February 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Waco, Texas.  A Decision Review 
Officer hearing was held in September 2002.  A transcript of 
the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was adequately notified 
of the VCAA in correspondence dated in July 2001. 

The instant claim was denied as not well grounded by a rating 
decision in June 2000, prior to enactment of the VCAA.  After 
enactment of the VCAA the veteran was provided notice of the 
VCAA (in July 2001) and de novo review of the claim under the 
VCAA (in October 2001).  And while  the July 2001 VCAA letter 
advised him to submit any additional information within 60 
days, it further informed him that he had up to one year to 
submit evidence.  Under the Veterans Benefit Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (VBA)), 
the Board may proceed with consideration of the appeal.  

On service entrance examination, no knee disability was 
noted.  Service medical records show the veteran sustained a 
right knee injury and received extended treatment for 
residuals of the injury.  The report of the latest treatment 
in service shows that the knee was much improved, that there 
was decreased effusion (suggesting some was present), and 
that the veteran feared the knee would give way if he 
returned to basic training.  He was going to try to obtain a 
training level discharge.  Feldene was prescribed.  

The veteran alleges he was discharged from service because of 
right knee disability.  The details of his separation from 
service are not documented in the claims file, and a 
separation examination report is not associated with the 
service medical records.  This suggests the record may be 
incomplete, and that pertinent records may be outstanding.  
Although the veteran had 2 post service injuries which 
apparently at least aggravated the right knee, if he was 
discharged with right knee pathology he is entitled to have 
such pathology service connected.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
service personnel file, specifically 
including all records reflecting the 
circumstances surrounding his separation 
from service, and any medical 
evaluations/reports, including a 
separation examination report, that may 
have been associated with the personnel 
file.  

2.  If (and only if) service personnel 
records contain any relevant information, 
i.e., to the effect that the veteran was 
discharged from service due to a right 
knee disability or that he had a right 
knee disability at discharge, the RO 
should arrange for an examination by an 
orthopedic specialist to determine the 
nature and etiology of the veteran's 
current right knee disability, and what, 
if any, portion of such disability is 
attributable to his service/injuries 
therein.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given.  

3.  The RO should then review the matter 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to assist the veteran in the development of his claim.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


